           Case 1:17-cv-01356-SAB Document 94 Filed 02/24/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                               )   Case No.: 1:17-cv-01356-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING MOTIONS IN LIMINE
13          v.                                       )   HEARING AND TAKING MOTIONS UNDER
                                                         SUBMISSION
14                                                   )
     S. KERNAN, et al.,
                                                     )   ORDER DIRECTING DEFENDANT TO FILE A
15                  Defendants.                      )   RESPONSE TO PLAINTIFF’S REQUEST TO SET
                                                     )   A SETTLEMENT CONFERENCE
16                                                   )
                                                     )   (ECF No. 90)
17                                                   )
                                                     )
18                                                   )
19          Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action
20   pursuant to 42 U.S.C. § 1983.
21           This case is currently set for jury trial on May 4, 2021, and a motions in limine hearing on
22   February 26, 2021.
23          After reviewing the parties’ motions in limine, the Court finds the matter suitable for written
24   decision without the need for oral argument. Accordingly, the February 26, 2021 hearing date will be
25   vacated and the motions in limine shall be taken under submission.
26   ///
27   ///
28

                                                         1
          Case 1:17-cv-01356-SAB Document 94 Filed 02/24/21 Page 2 of 2



1             In addition to filing a motions in limine, Plaintiff filed a request for the Court to set a

2    settlement conference in this action. (ECF No. 90.) Defendant shall file a response and inform the

3    Court whether he believes a settlement conference would be beneficial.

4             Based on the foregoing, it is HEREBY ORDERED that:

5             1.      The motions in limine hearing set on Friday, February 26, 2021 is VACATED;

6             2.      The parties’ motions in limine are taken under submission and a written decision will

7                     issue in due course; and

8             3.      Within fourteen (14) days from the date of service of this order, Defendant shall file a

9                     response to Plaintiff’s request to set a settlement conference in this matter.

10
11   IT IS SO ORDERED.

12   Dated:        February 24, 2021
13                                                         UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
